DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the atomic force microscopy" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 1, and claim 1 makes no mention of an AFM in any form. As none of claims 5-8 clarify this issue, these claims must likewise be rejected under 35 USC 112 second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjoller et al. (U.S. Patent Application Publication Number 20190011358, from hereinafter “Kjoller”).
In regards to claim 1, Kjoller teaches a method for evaluating thickness of a film on a substrate (see, i.e., paragraph 0004) comprising exposing the film to non-visible electromagnetic radiation (FIG. 5, paragraphs 0037-0051), using the force response of the film from the detecting step to determine a thickness of the film (paragraph 0031).
In regards to claim 2, Kjoller teaches that exposing the film to non-visible electromagnetic radiation includes exposing the film to electromagnetic radiation in a near infrared portion of the electromagnetic spectrum (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 3, Kjoller teaches that detecting a response of the film includes determining a force response in the film using atomic force microscopy (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 4, Kjoller teaches that the AFM is conducted in a non-contact mode (paragraph 0008).
In regards to claim 5, Kjoller teaches that the AFM is conducted in a contact mode(FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 6, Kjoller teaches exposing a first underlying film, below the film to the exposing the first underlying film to the non-visible electromagnetic radiation (FIG. 5, paragraphs 0031 and 0037-0051) and using the response of the first underlying film from the detecting step for the first film in combination with the response of the film from the detecting step for the film to determine a thickness of the film (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 7, Kjoller teaches exposing a second underlying film, below the film and the first underlying film, to the exposing the first underlying film to the non-visible electromagnetic radiation (FIG. 5, paragraphs 0031 and 0037-0051) and using the response of the second underlying film and the first underlying film from the detecting step for the first film in combination with the response of the film from the detecting step for the film to determine a thickness of the film (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 8, Kjoller teaches that using the force response of the film occurs at a first wavelength of electromagnetic radiation and the force response of the underlying film occurs at a second wavelength of electromagnetic radiation different from the first wavelength In regards to claim 6, Kjoller teaches exposing a first underlying film, below the film to the exposing the first underlying film to the non-visible electromagnetic radiation (FIG. 5, paragraphs 0031 and 0037-0051) and using the response of the first underlying film from the detecting step for the first film in combination with the response of the film from the detecting step for the film to determine a thickness of the film (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 9, Kjoller teaches that using the force response of the film from the detecting step to determine a thickness of the film includes identifying a thickness correlated with a force response in a look up table and film thicknesses for material making up the film  (paragraphs 0055-0056).
In regards to claim 10, Kjoller teaches a method of determining thickness of a thin film on a substrate (paragraph 0004) comprising exposing the substrate to infrared radiation (FIG. 5, paragraphs 0031 and 0037-0051), while exposing the film to the infrared electromagnetic radiation, performing a force measurement on the thin film using AFM (FIG. 5, paragraphs 0031 and 0037-0051), determining a thickness of the film using the results of the force measurement on the film (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 11, Kjoller teaches that the force measurement using AFM utilizes changes in resonance frequency of a force probe used in AFM (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 12, Kjoller teaches that the force measurement using AFM utilizes changes in amplitude of oscillations of a force probe used in the AFM (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 13, Kjoller teaches that the force measurement using AFM utilizes changes in deflection of a force probe used in the AFM (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 14, Kjoller teaches that the infrared electromagnetic radiation is near infrared electromagnetic radiation (FIG. 5, paragraphs 0031 and 0037-0051).
In regards to claim 15, Kjoller teaches that the force measurement is carried out in non-contact mode (paragraph 0008).
Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 16, Kjoller as cited above does teach a combination of an AFM and an infrared probe. However, Kjoller fails to teach utilizing non-contact mode as it is specifically claimed in independent claim 16. Claims 17-20 are allowed by virtue of their dependency on the allowed base claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881